REVISED - 6/29/98

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                  No. 97-40184
                                _______________



                         UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                     VERSUS

                     JESUS SANTA MARIA-MARTINEZ,
                            a.k.a. CHUEY,

                                                  Defendant-Appellant.

                         _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                       _________________________

                                 June 10, 1998

Before KING, SMITH, and STEWART, Circuit Judges.

JERRY E. SMITH, Circuit Judge:



      Jesus Santa Maria-Martinez appeals a guilty plea entered while

he   was   represented    by   an   attorney   who   had   been   barred   from

practicing before courts in the Fifth Circuit.             Because the record

is not sufficiently developed to evaluate a claim of ineffective

assistance of counsel, we affirm.



                                       I.

      Maria-Martinez and his brother sold drugs out of a trailer in

Victoria, Texas.     Using a confidential informant, the Victoria
Police Department purchased 2.96 grams of heroin from Maria-

Martinez    in    1993.     In    1995,       another   confidential   informant

telephoned Maria-Martinez, who arranged for the caller to meet with

his brother in a drug store parking lot and purchase twelve grams

of heroin.

     Maria-Martinez was arrested and charged with various narcotics

offenses in April 1996; attorney Carlos Alvarado was promptly

appointed to represent him and did so throughout the district court

proceedings, despite the fact that Fifth Circuit Chief Judge Politz

had issued an order barring Alvarado from the practice of law in

Fifth Circuit courts for a period of at least six months, to end no

earlier    than   June    1996.     Alvarado       could   have   reapplied   for

permission to practice after the six-month period elapsed, but

never did so.

     On May 8, 1996, a superseding indictment charged Maria-

Martinez with conspiracy to possess with intent to distribute a

controlled substance, along with four counts of aiding and abetting

in the knowing distribution of heroin.              He pleaded    not guilty on

May 17, but entered a guilty plea on two counts on September 23,

pursuant to a plea agreement.

     The plea agreement included a promise by the government to

dismiss three counts and to recommend a three-level sentence

reduction for acceptance of responsibility and a sentence at the

lower end of the sentencing guideline range.                 In return, Maria-

Martinez promised his truthful testimony at rearraignment and

sentencing.      The district court accepted these recommendations but


                                          2
enhanced the sentence by two levels based on possession of a

dangerous weapon during a drug trafficking offense.

     Alvarado filed a notice of appeal for Maria-Martinez in

January 1997.      In April 1997, the Fifth Circuit entered an order

noting that Alvarado had been barred from practice within the

circuit and vacating his appointment in Maria-Martinez’s case. The

district court was ordered to obtain new counsel, and did so.



                                    II.

     Maria-Martinez asks that we reverse his conviction because he

received ineffective assistance of counsel.               We do not typically

review claims of ineffective assistance on direct appeal, because

the record    is   rarely   sufficiently    developed       on   the   issue   of

counsel’s competence.       See, e.g., United States v. Foy, 28 F.3d
464, 476 (5th Cir. 1994).     Although Maria-Martinez asserts several

ways in which his counsel allegedly erred, the record is not

complete   without     Alvarado’s   testimony        as    to    any   tactical

motivations   behind    his   actions     and   as   to    how   these   errors

influenced the result.

     For instance, Maria-Martinez claims Alvarado failed to move to

suppress evidence obtained by a search warrant allegedly containing

stale information.       We have held that a claim of ineffective

assistance based on a failure to file a motion to suppress cannot

be reviewed without testimony as to the reasons behind failing to

file the motion.      See United States v. Chavez-Valencia, 116 F.3d
127, 133-34 (5th Cir.), cert. denied, 118 S. Ct. 325 (1997).


                                     3
      Maria-Martinez argues that such a record is unnecessary,

because    his    counsel      had    been    suspended    and     was    therefore

ineffective as a matter of law, even if he committed no error nor

caused     prejudice      to    the    defendant’s        rights       through   his

incompetence.      Maria-Martinez       relies, for this argument, on cases

from other circuits holding that an unlicensed attorney may, in

some cases, be found ineffective per se.                  This court has never

applied a per se ineffectiveness rule; accordingly, whether and

when we may apply such a rule is res nova in this circuit.1



                                         A.

      Some other circuits have applied a per se ineffectiveness rule

to improperly credentialed lawyers in two situations.                     The first

involves    a    lawyer   who    has   not    demonstrated       the     specialized

knowledge that attorneys must possess.            For instance, the District

of Columbia Circuit applied a per se test where the defendant was

represented by an ex-convict posing as a lawyer, who had never

gone to law school.        See Harrison v. United States, 387 F.2d 203,

212-14 (D.C. Cir. 1967). Similarly, the Second Circuit has applied

a per se rule where the attorney had gone to law school but had

failed to pass any bar examination, after several attempts.                      See

Solina v. United States, 709 F.2d 160, 169 (2d Cir. 1983).                       The


    1
      Cf. United States v. McKinney, 53 F.3d 664, 675 (5th Cir. 1995) (defendant’s
attorney barred from practice in Texas, but had not been suspended by the Fifth
Circuit; noting that circuit rules did not require automatic suspension in federal
court when the predicate state bar license was revoked, and finding that the
attorney “was adequately credentialed at all times relevant to this case to practice
law in the Federal District Court for the Northern District of Texas . . .,” and
finding no per se ineffectiveness).

                                         4
second class of cases involves lawyers who were involved in the

crime of which the defendant was accused, thus creating a conflict

of interest.    See, e.g., United States v. Cancilla, 725 F.2d 867,

870 (2d Cir. 1984).

      The first class of casesSSthe one most relevant hereSSis based

on   two   considerations.     First,     courts   are   concerned    that   a

defendant    have   a   counselor   who   has   legal    training    and   has

demonstrated the specialized knowledge and ability of a lawyer.

See, e.g., United States v. Mouzin, 785 F.2d 682, 697 (9th Cir.

1986).

      Second, an undisclosed lack of credentials may create a

conflict of interest.        The inadequate credentials provide an

incentive for lackluster representation, the theory goes, because

the attorney will be concerned about drawing attention to himself

and encouraging an inquiry into his background. See, e.g., Solina,
709 F.2d at 164 (citing Holloway v. Arkansas, 435 U.S. 475, 489-90

(1978)).    At least one of these concerns must be present before a

per se rule is appropriate.     United States v. Aiello, 900 F.2d 528,

532 (2d Cir. 1990).

      There is little question that Maria-Martinez had an attorney

who possessed the specialized knowledge necessary to represent a

client.     Although he had been barred from practice in the Fifth

Circuit on the basis of his handling of an appeal for another

client, Alvarado was a member of the Texas bar throughout the

proceedings.

      While Alvarado's suspension did not arise from a technical


                                     5
failure to meet requirements, it also did not result from a

demonstrated lack of legal knowledge. Rather, he was suspended for

failing to file documents in connection with the appeal and to

apply for admission to the Fifth Circuit in order to litigate the

appeal.

     Because this is a direct appeal rather than an appeal from the

denial of a 42 U.S.C. § 2255 motion, the record does not contain

any explanation for Alvarado's neglect of this matter, but numerous

explanations    could   be   offered   consistent       with    his    continuing

ability to represent other clients.         The record before us in no way

demonstrates an inability properly to represent a client to whom he

could devote sufficient time and attention, as he appears to have

done in this case.

     Although the Second Circuit and several other circuits apply

a per se rule in some cases, they do not apply it to lawyers who

are properly credentialed in another court. In Derringer v. United

States, 441 F.2d 1140, 1141 (8th Cir. 1971), and United States v.

Bradford, 238 F.2d 395 (2d Cir. 1956), the courts did not apply a

per se rule where an attorney was properly admitted to a state bar

but had not applied for permission to practice in federal court.

Similarly, the Seventh Circuit did not apply a per se rule to an

attorney who was admitted to the bar in Iowa, failed the bar in

Indiana several times, then represented a defendant in Indiana.

See United States v. Merritt, 528 F.2d 650, 651 (7th Cir. 1976)

(per curiam).

     These     cases    demonstrate        that   the     key     to     adequate


                                       6
representation         is    not   technical        license    to    practice       in   the

jurisdiction       involved,        but      a     credential       from     some    forum

demonstrating the specialized knowledge of a lawyer.                                Courts

applying a per se rule appear to do so only where the attorney was

never properly licensed to practice.2                  No published case of which

we are aware has applied a per se rule merely because the attorney

was not properly credentialed in the jurisdiction in which the case

arose.3

      If Alvarado possessed sufficient skill to represent Maria-

Martinez, the argument for a per se ineffectiveness rule depends

solely    upon     the      conflict    of       interest    created    by    Alvarado’s

unauthorized representation in a court of the Fifth Circuit.                             The

present situation lies somewhere between the typical per se case,

in   which   the       attorney    is   subject       to     criminal      sanctions     for

practicing       law     without    a   license,       and    the   typical     factual-

determination case, in which the attorney is only suspended from a

predicate state bar, is suspended for a technical violation, or

does not know he is suspended.

      The most closely analogous case is Bellamy, in which the

       2
         See, e.g., Solina, 709 F.2d at 167 (“We limit our decision . . . to
situations where, unbeknown to the defendant, his representative was not authorized
to practice law in any state . . . from failure to seek it or from its denial for
a reason going to legal ability . . . .”); see also Bellamy v. Cogdell, 974 F.2d
302, 306 (2d Cir. 1992) (en banc) (stating that the per se rule is limited to cases
in which counsel was “not duly licensed to practice law because of a failure ever
to meet the substantive requirements”).
      3
        Cf. Graves v. United States, 1997 U.S. App. LEXIS 23194, at *9 (7th Cir.
1997) (unpublished) (suggesting application of a per se rule to an “attorney who
knew he was suspended for disciplinary reasons by the court in which the defendant
was being prosecuted”; remanding for findings on prejudice and instructing district
court to reach question whether per se rule could be applied only if he found no
prejudice).


                                             7
Second Circuit declined to apply a per se standard.                 See Bellamy,
874 F.2d at 303.     In that case, the attorney, Guran, postponed a

disciplinary hearing with a statement by his doctor that he was

ill, had trouble concentrating, and would be incapacitated for some

time.    Id. at 303-04.        Based on this statement, the hearing was

postponed.     The disciplinary committee attempted to have Guran

suspended from the practice of law on the basis of his illness, but

Guran begged them to refrain from taking this step.                He complained

of the stigma attached to suspension, pointed out that he had been

retired, aside from Bellamy’s case, for some time, and asked to

retain his license so that he could second-chair Bellamy’s case.

He stated that he would have a competent attorney try the case, but

needed to assist because of his longstanding relationship with the

defendant and his mother, who had already paid Guran’s fee.                Id. at

304.

       Presumably   on   the    basis       of    these   representations,    the

disciplinary    committee       took    no       action   on   Guran’s   proposed

suspension, allowing him to continue his representation of Bellamy.

 Id.    Guran did not in fact employ the services of co-counsel,

however, and tried the case himself.              The majority opinion accepts

at face value Guran’s claim that his co-counsel was unexpectedly

unavailable at trial, but the dissent points out that he barely

mentioned the trial to his proposed co-counsel, did not make use of

co-counsel, and lacked funds with which to pay co-counsel.                 Id. at

310.     Had the committee learned that he was trying the case

himself, Guran almost certainly would have been suspended;                     in


                                        8
fact, he was suspended two weeks after the trial was completed.

          Nevertheless, the majority refused to apply the per se rule

for       ineffectiveness,   pointing    out   that    Bellamy    was   properly

licensed throughout the trial.          Yet, Guran’s fear of exposure was

at least as significant as Alvarado’s.           Both had to worry about the

possible future suspension of their licenses (or in Alvarado’s

case, the denial of his reapplication to practice in the circuit),

but were unlikely to face criminal prosecution if they were caught.

In contrast, the representatives in Solina and Harrison                      were

breaking the law by providing legal representation without a

license.

          Of course, it is possible that individuals in Guran’s or

Alvarado’s situation would, for instance, aim to avoid trial in

order to minimize exposure of their unauthorized practice in a

circuit in which they were suspended or not authorized to conduct

trials on their own.         The conflict is much less severe, however,

than that of an attorney who is connected with the crime or who has

never been licensed to practice law in any jurisdiction.                  In many

cases, as in this one, the lawyer’s status will not affect the

outcome of the criminal proceeding.                 Furthermore, as Bellamy

demonstrates, having a license does not preclude such a conflict.4



                                        B.


      4
      See also United States v. Novak, 903 F.2d 883, 890 (2d Cir. 1990) (attorney
obtained waiver of requirement by misrepresenting veteran status); Vance v. Lehman,
64 F.3d 119 (3d Cir. 1995), cert. denied, 516 U.S. 1059 (1996) (attorney failed to
disclose serious ethics investigation in California to licensing board of
Pennsylvania).

                                        9
       We decline to employ the arbitrary distinctions created by the

per se ineffectiveness test, because we are not convinced that the

per se rule would lead to the right result in almost all cases or

necessarily would conserve judicial resources.                 A per se rule

should be applied only where it “will achieve the correct result in

almost all cases.”         Coleman v. Thompson, 501 U.S. 722, 737 (1991).

Coleman, decided after Harrison, Solina, and much of their progeny,

suggests that a per se rule is inappropriate in many cases covered,

or arguably covered, by it.5

       Several of the cases in which courts have applied a per se

rule have involved counsel with considerable practical experience

to compensate for their failure to pass the bar.6                   Attorneys in

such       circumstances      probably    would    not   provide     ineffective

assistance in “almost all” cases.             Even attorneys suffering from a

conflict      of   interest    probably    would   not   provide     ineffective

assistance in almost all cases, particularly where, as here, a

genuinely attractive plea bargain was available.                   Thus, Coleman


       5
         Of course, the Coleman requirement would not apply if, as the Solina
court believed, effective assistance of counsel were a prerequisite to the trial
court’s jurisdiction. See Solina, 709 F.2d at 168 (“Application of a per se rule
appears to us to be required by . . . Johnson v. Zerbst. . . .”); Johnson v.
Zerbst, 458 U.S. 458, 467 (1937) (“If the accused, however, is not represented
by counsel . . . the Sixth Amendment stands as a jurisdictional bar to a valid
conviction and sentence . . . .”). After Strickland v. Washington, 466 U.S. 668
(1984), however, the jurisdictional requirement no longer applies, and the per
se rule must be justified on prudential grounds. See Washington, 466 U.S. at 668
(requiring defendant to prove prejudice as well as that “counsel was not
functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment”).
The Washington Court, id. at 692, stated that prejudice can be presumed only
where counsel actively represents conflicting interests, and that even then the
presumption does not equate with a per se rule.
      6
        See, e.g., Solina, 709 F.2d at 169 (attorney graduated from law school
but failed the bar); United States v. Novak, 903 F.2d 883, 890 (2d Cir. 1990)
(attorney obtained license fraudulently, but appeared to have practiced
successfully for 15-20 years).

                                         10
counsels rejecting the per se rule.

     In addition, the per se rule requires courts to draw difficult

lines in order to determine which cases merit application of the

rule.     The Solina court would not apply a per se rule to a

technical disbarment, such as for failure to pay dues, but would

apply it to attorneys disbarred for more substantive reasons.     See

Blanton, 896 F. Supp. at 1462.          Yet, attorneys are suspended,

disbarred, or unlicensed for numerous reasons, reflecting a wide

range of qualities of performance.       Where, as here, the licensing

defect does not obviously demonstrate incompetence, the wrong

result may be reached, so a court may be hesitant to apply the rule

at all.



                                   C.

        Because we conclude that prudential considerations do not

justify applying a rule of per se ineffectiveness to cases of

representation   by   improperly    uncredentialed   lawyers,   Maria-

Martinez’s allegations of ineffective assistance must be evaluated

on the merits under the Washington standard.     As is our practice in

direct appeals alleging ineffectiveness assistance of counsel, we

AFFIRM the judgment, but without prejudice to a subsequent motion

under 28 U.S.C. § 2255.   We express no view on the merits of such

a motion.




                                   11